DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Francis on 22 July, 2022.

The application has been amended as follows: 

1. (Currently amended) A system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to: 
identify a child seat mounted to a vehicle seat; 
identify an angular position of the vehicle seat based on data from an angular sensor; 
determine that the angular position the vehicle seat is away from a forward position based on data from the angular sensor, the forward position being a specified angle range of the angular position of the vehicle seat;
then, actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position; and  
upon identifying the child seat, prevent the vehicle seat from rotating away from the forward position.

2. (Cancelled)

3. (Original) The system of claim 1, wherein the instructions further include instructions to identify the child seat when a weight applied to the vehicle seat exceeds a weight threshold and a tension of a seat belt of the vehicle seat exceeds a tension threshold.  

4. (Original) The system of claim 1, wherein the instructions further include instructions to identify the child seat when a load cell detects a load from the child seat greater than a load threshold.  

5. (Previously Presented) The system of claim 4, wherein a child seat includes a connector connectable to the load cell.  

6. (Original) The system of claim 1, wherein the instructions further include instructions to provide an output to a vehicle occupant when, upon identifying the child seat, the vehicle seat is not in the forward position.  

7. (Canceled)  

8. (Original) The system of claim 1, wherein the vehicle seat includes a rotator and a bottom, the rotator mounted to the bottom.  

9. (Previously Presented) The system of claim 8, wherein the instructions further include instructions to actuate the motor to rotate the rotator to the forward position.  

10. (Previously Presented) The system of claim 1, wherein a child seat is a rear- facing child seat facing a seat back of the vehicle seat.  

11. (Original) The system of claim 1, wherein the instructions further include instructions to rotate the vehicle seat to a first angular position upon receiving a user input to mount the child seat and, upon identifying the child seat mounted to the vehicle seat, to rotate the vehicle seat to the forward position.  

12. (Original) The system of claim 1, wherein the forward position is a range of angular positions about an axis of the vehicle seat in a substantially vehicle-forward direction.  

13. (Currently amended) A method, comprising: 
identifying a child seat mounted to a vehicle seat; 
identifying an angular position of the vehicle seat based on data from an angular sensor; 
determining that the angular position the vehicle seat is away from a forward position based on data from the angular sensor, the forward position being a specified angle range of the angular position of the vehicle seat; 
then, actuating a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position; and 
upon identifying the child seat, preventing the vehicle seat from rotating away from the forward position. 

14. (Cancelled)
 
15. (Original) The method of claim 13, further comprising identifying the child seat when a weight applied to the vehicle seat exceeds a weight threshold and a tension of a seat belt of the vehicle seat exceeds a tension threshold.  

16. (Original) The method of claim 13, further comprising providing an output to a vehicle occupant when, upon identifying the child seat, the vehicle seat is not in the forward position.  

17. (Currently amended) A system, comprising: 
a vehicle seat rotatable to a forward position, the forward position being a specified angle range of an angular position of the vehicle seat; 
means for determining that the angular position the vehicle seat is away from the forward position based on data from an angular sensor; 
means for identifying a child seat mounted to the vehicle seat;
means for actuating a motor to rotate  the vehicle seat until data from the angular sensor indicate that the angular position is within the specified angle range of the forward position upon identifying the child seat; and
  means for preventing the vehicle seat from rotating away from the forward position upon identifying the child seat.
18. (Cancelled)
 
19. (Original) The system of claim 17, further comprising means for identifying the child seat when a weight applied to the vehicle seat exceeds a weight threshold and a tension of a seat belt of the vehicle seat exceeds a tension threshold.  

20. (Original) The system of claim 17, further comprising means for providing an output to a vehicle occupant when, upon identifying the child seat. the vehicle seat is not in the forward position.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims recites elements of:
identify a child seat mounted to a vehicle seat; 
identify an angular position of the vehicle seat based on data from an angular sensor; 
determine that the angular position the vehicle seat is away from a forward position based on data from the angular sensor, the forward position being a specified angle range of the angular position of the vehicle seat;
then, actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position; and  
upon identifying the child seat, prevent the vehicle seat from rotating away from the forward position.
The most remarkable prior arts are Cech et al. (US 2019/0054841), Gerhardt (US 2007/0164592), Iyer et al. (US 2019/0084517), Colautti et al. (US 3572817), Aoki (US6382667), Shi (US 2019/0299925), and Gramenos (US 2019/0299897).
Cech et al. is directed to apparatus for detecting a child left unattended in a car seat as well as the status of the connection between the car seat and the vehicle. The apparatus includes a sensor module and a processor. The sensor module including a sensor for measuring force data associated with the coupling between car seat and a vehicle. The processor receives and analyzes the sensor data to determine the status of the child/child seat, and then communicates status data to a caretaker. Counter-measure instructions can also be provided to the vehicle for altering the vehicle state/environment.
Cech et al. does not teach element of: 
identify an angular position of the vehicle seat based on data from an angular sensor; 
determine that the angular position the vehicle seat is away from a forward position based on data from the angular sensor, the forward position being a specified angle range of the angular position of the vehicle seat;
then, actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position; and  
upon identifying the child seat, prevent the vehicle seat from rotating away from the forward position.
Gerhardt is directed to an automobile/vehicle passenger car seat configured for rotation about a pivot point, thereby allowing a seat occupant such as a child to be more easily buckled within the car seat by a parent, this car seat then configured for rotation back to a forward facing position. The purpose of this Abstract is to enable the public, and especially the scientists, engineers, and practitioners in the art who are not familiar with patent or legal terms or phraseology, to determine quickly from a cursory inspection, the nature and essence of the technical disclosure of the application. This Abstract is neither intended to define the invention, which is measured by the claims, nor is it intended to be limiting as to the scope of the invention in any way.
Gerhardt does not, teach element of:
identify a child seat mounted to a vehicle seat; 
then, actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position; and  
upon identifying the child seat, prevent the vehicle seat from rotating away from the forward position.
Iyer et al. is directed to a seat of a vehicle is mounted to a first rotatable plate that is mounted to a floor of the vehicle within a passenger compartment of the vehicle. An airbag module: includes an airbag and a deployment device that deploys the airbag; and is mounted to a second rotatable plate mounted to a roof of the vehicle above the seat. An electric motor is configured to rotate the second rotatable plate. A restraint control module is configured to, based on a rotational position of the first rotatable plate, apply power to the electric motor and rotate the second rotatable plate.
Iyer et al. does not teach elements of:
identify a child seat mounted to a vehicle seat; and
upon identifying the child seat, prevent the vehicle seat from rotating away from the forward position.
Colautti et al. is directed to an adjuster mechanism interposed between a vehicle seat and the vehicle floor portion for supporting the seat for rotational movement about a vertical axis between a first position wherein the seat faces forwardly and a second position wherein the seat faces the vehicle door. The adjuster mechanism includes a disc-shaped member attached to the seat and having means formed thereon which cooperate with a manually operable handle for positively locking the seat in the first position and for detenting the seat in the second position.
Colautti et al. does not teach elements of:
identify a child seat mounted to a vehicle seat; 
then, actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position; and  
upon identifying the child seat, prevent the vehicle seat from rotating away from the forward position.
Aoki is directed to detect the presence of the child seat being fixed on the seat, and to prohibit deployment of the air bag even in the case of collision. A seat sensor for detecting the value of the load applied on the seat, and a tension switch that detects tension applied on the seat belt and turns into the ON-state when the tension is in a certain range are provided. The air bag actuation deciding section determines whether it is in the state that the tension is below the lower threshold value and the tension switch is in the ON-state and the seat belt is attached to the buckle, or in the state that the tension switch is in the OFF-state and the sum of the seat weight obtained from the seat sensor and the increase of the weight due to the tension of the seat belt is not more than a prescribed weight. When the collision sensor detects a collision, a regulating control signal for the deployment of the air bag corresponding to the determination is supplied to the ignition unit.
Aoki does not teach elements of:
identify an angular position of the vehicle seat based on data from an angular sensor; 
determine that the angular position the vehicle seat is away from a forward position based on data from the angular sensor, the forward position being a specified angle range of the angular position of the vehicle seat;
then, actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position; and  
upon identifying the child seat, prevent the vehicle seat from rotating away from the forward position.
Shi is directed to a child transportation system is disclosed. The system includes a seating component and various other modules. The system can check whether a seating component is located in a vehicle, whether the seating component is a proper component given the weight and height of the child in the seat, that the seating component is properly secured in the vehicle, and that the system is operating correctly. The system can monitor various conditions of the seat and the environment, and can provide alarms to users when checks are not completed or dangerous environmental conditions are present, or when a child is left behind in a vehicle.
Shi does not teach elements of:
identify an angular position of the vehicle seat based on data from an angular sensor; 
determine that the angular position the vehicle seat is away from a forward position based on data from the angular sensor, the forward position being a specified angle range of the angular position of the vehicle seat;
then, actuate a motor to rotate the vehicle seat until data from the angular sensor indicate that the angular position of the vehicle seat is within the specified angle range of the forward position; and  
upon identifying the child seat, prevent the vehicle seat from rotating away from the forward position.
Gramenos is directed to an apparatus including a sensor and a control unit. The sensor may be configured to determine seat orientation information. The control unit may comprise an interface configured to receive the seat orientation information. The control unit may be configured to analyze the seat orientation information, determine when to deploy a corrective measure and modify the corrective measure in response to the seat orientation information. The control unit may deploy the corrective measure using a default arrangement in a first mode. The control unit may deploy the modified corrective measure in a second mode.
Gramenos does not teach element of: 
identify a child seat mounted to a vehicle seat; and  
upon identifying the child seat, prevent the vehicle seat from rotating away from the forward position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662